DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the amendments received on 3/31/22.  Claims 1-4, 7-11, and 13-15 are pending in the application.  Claims 5, 6, and 12 have been cancelled.  Applicants' arguments have been carefully and respectfully considered.
Claims 1, 2, 4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wicks (US 2005/0066011) and further in view of Shoemake et al. (US 2014/0359647).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wicks in view of Shoemake and further in view of Divine et al. (US 2013/0030645).
Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wicks (US 2005/0066011) and further in view of Knittl (US 10,416,879) and Shoemake et al. (US 2014/0359647).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wicks (US 2005/0066011) and further in view of Shoemake et al. (US 2014/0359647).  

With respect to claim 1, Wicks teaches a system for providing user-specific recommendations, comprising: 
a recommendation server having a processor and memory communicatively coupled with one another (Wicks, Fig. 1, computer 120 with web server 140); 
the recommendation server configured to receive demographic information from a user device (Wicks, pa 0004, This allows geographical and demographical information, that can be used for user identification and targeting of specific content, to be derived); 
wherein the processor is configured to generate a content recommendation based at least in part on the demographic information received, and transmit the content recommendation to the user device (Wicks, pa 0004, This allows geographical and demographical information, that can be used for user identification and targeting of specific content, to be derived); 
wherein the processor is configured to create a user profile based at least in part on the demographic information received (Wicks, pa 0028, The web server locates the web page content/resources, or dynamically generates the content/ 160 HTTP 170 resources, and a response returns an result to the requesting client. This result contains header information HTTP 180 according to the protocol, cookie information and 190 web page content & pa 0046, As a user browses multiple pages and HTTP requests are made for additional content, the profile of user behaviour held in the cookie on the client browser will change to represent the user pattern of interests. This pattern is then audited, when the cookie is sent as part of a request to a web server or may be accessed and used from within the web page or otherwise by the client computer), and transmit the user profile to the user device (Wicks, pa 0028, The web server locates the web page content/resources, or dynamically generates the content/ 160 HTTP 170 resources, and a response returns an result to the requesting client); and
wherein after transmitting the user profile to the user device, the processor then deletes the user profile from the recommendation server, such that the user profile is not stored on the recommendation server (Wicks, pa 0048, second cookie is set on the client browser and operates in an identical fashion to that described above. A second profile included within the second cookie may be audited and removed by server systems. Periodic removal in this way allows server systems to track usage between defined time periods associated with initial population and removal of the profile.).
Wicks doesn't expressly discuss wherein after transmitting the content recommendation to the user device, the processor then deletes the received demographic information from the recommendation server, such that the received demographic information is not stored on the recommendation server.
Shoemake teaches wherein after transmitting the content recommendation to the user device (Shoemake, pa 0173, the user's profiles, notifications of media content recommendations, videomail, and/or content, or access to profiles, notifications
of media content recommendations, videomail, and/or content, might be encrypted, and might be released/decrypted upon identification and/or authentication by second CRD 505b (and/or by control server 510) when the user is detected by second CRD 505b.  Examiner Note: This shows that the user device can receive recommendations), the processor then deletes the received demographic information from the recommendation server, such that the received demographic information is not stored on the recommendation server (Shoemake, pa 0102, preferences might be stored in a user profile at the control server 110, which might also include other user-specific information, such as the user's normal location(s), identifying information (such as MAC address, etc.) of other user devices owned by or associated with the user, & pa 0174, By the same token, if the user is no longer detected by the second CRD 505b, either after a predetermined number of prompts or queries for the user and/or after a predetermined period of time (e.g., after a specified number of minutes, hours, days, weeks, months, etc.), second CRD 505b ( and/or control server 510) might determine that the user is no longer present at the location of second CRD 505b. Based on such a determination, second CRD 505b and/or control server 510 might remove the user's profiles, notifications of media content recommendations, videomail, and/or media content (or access thereto) from second CRD 505b. Examiner Note: this shows that user profiles store demographic data and that the user profile may be removed from the CRD).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wicks with the teachings of Shoemake because it allows a user’s information to follow them from device to device (Shoemake, pa 0044) while benefitting from minimizing serverside storage requirements (Wicks, pa 0047).

With respect to claim 2, Wicks in view of Shoemake teaches the system of claim 1, wherein the demographic information is stored only on the user device (Wicks, pa 0048).

With respect to claim 4, Wicks in view of Shoemake teaches the system of claim 1, wherein the processor causes the recommendation to be presented on the user device (Wicks, pa 0046, this way targeted content or targeted advertising content can be served to a user, in response to web page requests.).

With respect to claim 7, Wicks in view of Shoemake teaches the system of claim 1, wherein the processor is further configured to receive the user profile from the user device, and generate and present the recommendation based at least in part on the user profile received (Wicks, pa 0046, As a user browses multiple pages and HTTP requests are made for additional content, the profile of user behaviour held in the cookie on the client browser will change to represent the user pattern of interests. This pattern is then audited, when the cookie is sent as part of a request to a web server or may be accessed and used from within the web page or otherwise by the client computer. It is therefore possible to perform statistical analysis on the profile in order to identify content most suitable to be served to the user. In this way targeted content or targeted advertising content can be served to a user, in response to web page requests.).

With respect to claim 8, Wicks in view of Shoemake teaches the system of claim 7, wherein the processor deletes the user profile after generating the recommendation (Wicks, pa 0048, second cookie is set on the client browser and operates in an identical fashion to that described above. A second profile included within the second cookie may be audited and removed by server systems. Periodic removal in this way allows server systems to track usage between defined time periods associated with initial population and removal of the profile. & pa 0174, By the same token, if the user is no longer detected by the second CRD 505b, either after a predetermined number of prompts or queries for the user and/or after a predetermined period of time (e.g., after a specified number of minutes, hours, days, weeks, months, etc.), second CRD 505b ( and/or control server 510) might determine that the user is no longer present at the location of second CRD 505b. Based on such a determination, second CRD 505b and/or control server 510 might remove the user's profiles, notifications of media content recommendations, videomail, and/or media content (or access thereto) from second CRD 505b).

With respect to claim 9, Wicks in view of Shoemake teaches the system of claim 7, wherein the processor is further configured to update the user profile based on a user's interaction with the system (Wicks, pa 0046, As a user browses multiple pages and HTTP requests are made for additional content, the profile of user behaviour held in the cookie on the client browser will change to represent the user pattern of interests. This pattern is then audited, when the cookie is sent as part of a request to a web server or may be accessed and used from within the web page or otherwise by the client computer.), and to cause the updated user profile to be transmitted to and stored on the user device (Wicks, pa 0029, When the next request for web page content is made from client to server the cookie initially sent by the server may be sent, according to the guidelines of Internet standard RFC2029, back to the server. In this way cookies are transferred between client and server during subsequent requests, and between server and client during subsequent responses).

With respect to claim 10, Wicks in view of Shoemake teaches the system of claim 9, wherein the user's interaction comprises one or more of (i) a user selecting content, (ii) the user reviewing content, (iii) the user liking content, (iv) the user adding content to a playlist, and (v) the user skipping content (Wicks, pa 0046, As a user browses multiple pages and HTTP requests are made for additional content, the profile of user behaviour held in the cookie on the client browser will change to represent the user pattern of interests).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wicks in view of Shoemake, and further in view of Divine et al. (US 2013/0030645).

With respect to claim 3, Wicks in view of Shoemake teaches the system of claim 1, as discussed above.  Wicks in view of Shoemake doesn't expressly discuss a display screen disposed in a seat back, and wherein the processor causes the recommendation to be presented on the display screen.
Divine teaches a display screen disposed in a seat back, and wherein the processor causes the recommendation to be presented on the display screen (Divine, Fig. 2 & pa 0070, display in backseat).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wicks in view of Shoemake with the teachings of Divine because it provides occupants with options based on their preferences (Divine, pa 0069-0070).

Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wicks (US 2005/0066011) and further in view of Knittl (US 10,416,879) and Shoemake et al. (US 2014/0359647).

With respect to claim 11, Wicks teaches a method for providing user-specific recommendations in an in-vehicle network, comprising: 
providing a recommendation server having a processor and a memory, the processor communicatively coupled with the recommendation server (Wicks, Fig. 1, computer 120 with web server 140); 
receiving demographic information from a user device having a storage where the demographic information is stored (Wicks, pa 0004, This allows geographical and demographical information, that can be used for user identification and targeting of specific content, to be derived); 
analyzing and generating one or more recommendations using the processor based at least in part on the demographic information received from the user device (Wicks, pa 0004, This allows geographical and demographical information, that can be used for user identification and targeting of specific content, to be derived); 
the processor causing the one or more recommendations to be presented on the user device (Wicks, pa 0046, this way targeted content or targeted advertising content can be served to a user, in response to web page requests);
creating a user profile using the processor and based at least in part on the demographic information (Wicks, pa 0028, The web server locates the web page content/resources, or dynamically generates the content/ 160 HTTP 170 resources, and a response returns an result to the requesting client. This result contains header information HTTP 180 according to the protocol, cookie information and 190 web page content & pa 0046, As a user browses multiple pages and HTTP requests are made for additional content, the profile of user behaviour held in the cookie on the client browser will change to represent the user pattern of interests. This pattern is then audited, when the cookie is sent as part of a request to a web server or may be accessed and used from within the web page or otherwise by the client computer), wherein the user profile is temporarily stored in the memory (Wicks, pa 0048, A second profile included within the second cookie may be audited and removed by server systems. Periodic removal in this way allows server systems to track usage between defined time periods associated with initial population and removal of the profile.); 
transmitting the user profile to the user device (Wicks, pa 0028, The web server locates the web page content/resources, or dynamically generates the content/ 160 HTTP 170 resources, and a response returns an result to the requesting client. This result contains header information HTTP 180 according to the protocol, cookie information and 190 web page content); and
after transmitting the user profile to the user device, the processor then sending a command to cause the user profile to be deleted from the memory, such that the user profile is not stored on the recommendation server (Wicks, pa 0048, second cookie is set on the client browser and operates in an identical fashion to that described above. A second profile included within the second cookie may be audited and removed by server systems. Periodic removal in this way allows server systems to track usage between defined time periods associated with initial population and removal of the profile.).
Wicks doesn't expressly discuss wherein the user device is connected to the in- vehicle network and wherein after transmitting the content recommendation to the user device, the processor then deletes the received demographic information from the recommendation server, such that the received demographic information is not stored on the recommendation server.
Knittl teaches receiving demographic information from a user device having a storage where the demographic information is stored (Knittl, Col. 7 Li. 57-62, In principle, various data sets 16, such as navigation files, contact data for an address book and tile like, can be transmitted to the infotainment system 12 in the same way from the mobile terminals 14 when a swipe gesture is carried out on the mobile terminals 14.), wherein the user device is connected to the in- vehicle network (Knittl, Col. 6 Li. 1-4, smartphones or tablet computers with touch-sensitive displays, are automatically connected wirelessly to the infotainment system 12 as soon as the mobile terminals 14 are located within the motor vehicle 10); 
temporarily storing the received demographic information in the memory (Knittl, Col. 6 Li. 3-7, system 12 as soon as the mobile terminals 14 are located within the motor vehicle 10, as shown herein wherein a transmission of the corresponding data sets 16 from the mobile terminals 14 to the buffer memory 18 is automatically made possible); 
the processor then deletes the received demographic information from the recommendation server, such that the received demographic information is not stored on the recommendation server (Knittl, Col. 7 Li. 34-54, data sets are automatically deleted after the vehicle occupants have left the motor vehicle).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wicks with the teachings of Knittl because it prevents different users of the motor vehicle from recalling data sets from previous vehicle occupants (Knittl, Col. 7 Li. 55-62).
wherein after transmitting the content recommendation to the user device  (Shoemake, pa 0169, In some instances, the first CRD 505a might send the information associated with the monitored media content and/or information associated with the monitored reactions of each user to control server 510 over network 515, and control server 510 might determine or generate recommendations of second media content based at least in part on the monitored media content and/or based at least in part on the monitored reactions of each user.), the processor then deletes the received demographic information from the recommendation server, such that the received demographic information is not stored on the recommendation server (Shoemake, pa 0102, preferences might be stored in a user profile at the control server 110, which might also include other user-specific information, such as the user's normal location(s ), identifying information (such as MAC address, etc.) of other user devices owned by or associated with the user, & pa 0174, By the same token, if the user is no longer detected by the second CRD 505b, either after a predetermined number of prompts or queries for the user and/or after a predetermined period of time (e.g., after a specified number of minutes, hours, days, weeks, months, etc.), second CRD 505b ( and/or control server 510) might determine that the user is no longer present at the location of second CRD 505b. Based on such a determination, second CRD 505b and/or control server 510 might remove the user's profiles, notifications of media content recommendations, videomail, and/or media content (or access thereto) from second CRD 505b)
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wicks in view of Knittl with the teachings of Shoemake because it allows a user’s information to follow them from device to device (Shoemake, pa 0044) while benefitting from minimizing serverside storage requirements (Wicks, pa 0047).

With respect to claim 13, Wicks in view of Knittl and Shoemake teaches the method of claim 12, further comprising: receiving the user profile from the user device (Wicks, pa 0029, When the next request for web page content is made from client to server the cookie initially sent by the server may be sent, according to the guidelines of Internet standard RFC2029, back to the server. In this way cookies are transferred between client and server during subsequent requests, and between server and client during subsequent responses); analyzing and generating the one or more recommendations using the processor based at least in part on the user profile received from the user device; and the processor causing the one or more recommendations to be presented on the user device (Wicks, pa 0046, As a user browses multiple pages and HTTP requests are made for additional content, the profile of user behaviour held in the cookie on the client browser will change to represent the user pattern of interests. This pattern is then audited, when the cookie is sent as part of a request to a web server or may be accessed and used from within the web page or otherwise by the client computer. It is therefore possible to perform statistical analysis on the profile in order to identify content most suitable to be served to the user. In this way targeted content or targeted advertising content can be served to a user, in response to web page requests.).

With respect to claim 14, Wicks in view of Knittl and Shoemake teaches the system of claim 11, further comprising updating the user profile based on a user's interaction with the system (Wicks, pa 0046, As a user browses multiple pages and HTTP requests are made for additional content, the profile of user behaviour held in the cookie on the client browser will change to represent the user pattern of interests. This pattern is then audited, when the cookie is sent as part of a request to a web server or may be accessed and used from within the web page or otherwise by the client computer.), and transmitting the updated user profile to the user device (Wicks, pa 0029, When the next request for web page content is made from client to server the cookie initially sent by the server may be sent, according to the guidelines of Internet standard RFC2029, back to the server. In this way cookies are transferred between client and server during subsequent requests, and between server and client during subsequent responses).

With respect to claim 15, Wicks in view of Knittl and Shoemake teaches the system of claim 14, wherein the user's interaction comprises one or more of (i) a user selecting content, (ii) the user reviewing content, (iii) the user liking content, (iv) the user adding content to a playlist, and (v) the user skipping content (Wicks, pa 0046, As a user browses multiple pages and HTTP requests are made for additional content, the profile of user behaviour held in the cookie on the client browser will change to represent the user pattern of interests).

Response to Arguments
Rejection under 35 U.S.C. 103 
Applicant argues that Shoemake does not teach “the processor then deletes the received demographic information from the recommendation server, such that the received demographic information is not stored on the recommendation server” because the user profiles are removed from the second CRD and not the control server.  The Examiner respectfully disagrees.  Shoemake teaches that the control server “might determine or generate recommendations” (pa 0169), however, “for determining recommendations, either the CRD or the control server might perform such functionality. In some cases, the CRD might generate media content recommendations based on local information (e.g., information associated with the user(s), reactions of the user (s), preferences/history/patterns of the user, and/or the like)” (pa 0151).  See Fig. 5 for the arrangement of the control server 510, second content recommendation device (CRD) 505b, and user device 545b.  Therefore, the CRD is the claimed recommendation server.  Since the second CRD removes the user’s profiles from the second CRD (pa 0174), Shoemake provides “the processor then deletes the received demographic information from the recommendation server, such that the received demographic information is not stored on the recommendation server.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169